297 F.2d 919
Bernadine M. LILLYCROP, Appellantv.Howard S. KRESGE et al., Appellees.
No. 16401.
United States Court of Appeals District of Columbia Circuit.
Argued October 25, 1961.
Decided January 11, 1962.

Mr. Mark P. Friedlander, Washington, D. C., with whom Messrs. Mark P. Friedlander, Jr., and Blaine P. Friedlander, Washington, D. C., were on the brief, for appellant.
Mr. S. Churchill Elmore, Washington, D. C., for appellees.
Before WILBUR K. MILLER, Chief Judge, and PRETTYMAN and BAZELON, Circuit Judges.
PER CURIAM.


1
Our appellant, Mrs. Lillycrop, filed suit in the Landlord and Tenant Branch of the Municipal Court for possession of certain premises, alleging that appellees occupied the premises as her month-to-month tenants and had defaulted in the payment of rent. Appellees' answer denied the allegation of default and asserted absolute title to the property. The case was thereupon certified to the District Court, under D.C.Code § 45-914 (1961), for trial on the issue of title.


2
Upon trial, the District Court found, in substance, that appellees entered into possession on April 4, 1959, as tenants under an oral month-to-month lease with appellant as landlord; that, acting in good faith, appellees acquired title to the property in June 1959 by purchase at a foreclosure sale occasioned by appellant's default in the payment of notes under a valid second deed of trust which she had executed in November 1958; and that the trustees properly exercised their discretion in delaying settlement date of the foreclosure sale upon appellees' additional deposit payment. The court concluded that appellant's suit for possession, filed April 19, 1960, must fail since appellees established that they had theretofore acquired ownership of the property in fee simple by purchase at the foreclosure sale in June 1959. Accordingly, the court entered judgment for appellees.


3
On this appeal we find no error.


4
Affirmed.